DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 05/11/2020, Claims 3 has been cancelled, and Claims 1, 2, and 4-21 are pending.

Claim Objections
Claim 1 and 17 is objected to because of the following informalities: 
Regarding Claim 1: the listing of the abbreviations are not consistent throughout the claim. For example, “longitudinal members, LM (110)” in Line 3 and “bendable proximal part (130, BPP)” in line 4 use two different formats. It is the Examiner’s suggestion that all the abbreviations have a consistent format, preferably one where the abbreviations are first introduced in a parenthesis (as recited for the bendable proximal part”.
Regarding Claim 1: a set of longitudinal members is given the abbreviation “LM” in Line 3 and then referred to as “LMs” throughout the rest of the claim (see line 6 for example). The examiner suggestions that Line 3 should introduce the term “LMs”
Regarding Claim 17: the listing of the abbreviations are not consistent throughout the claim. For example, “longitudinal members, LM (110)” in Line 3 and “bendable proximal part (130, BPP)” in line 6 use two different formats. It is the Examiner’s suggestion that all the abbreviations have a consistent format, preferably one where the abbreviations are first introduced in a parenthesis (as recited for the bendable proximal part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “wherein the LMs (110) are arranged around a fictive tube exhibiting size- incremental plane sections” in Lines 12-13 render the claim indefinite because Applicant has already recited “a fictive tube” in Line 8. It is unclear whether Applicant is attempting to recite a new fictive tube in Lines 12/13 or if Applicant is referring to the same fictive tube recited in Line 8.
 Claims 2 and 4-15 are rejected for incorporating errors from a parent claim by dependency.

Allowable Subject Matter
Claims 1, 2, 4-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the closest prior art of record, Dewaele (US PGPub 2017/0273702), fails to disclose “wherein the longitudinal steerable tool comprises a sub-region that is a distal attenuating region (DAR), wherein the LMs are arranged around a fictive tube exhibiting size-incremental plane sections in a distal direction for at least 2 plane sections of the fictive tube”. Dewaele discloses a fictive tube which has a constant diameter distal region and does not teach that this distal region has size incremental plane sections in a distal section of the fictive tube.  The novelty of the invention is that distal attenuating region (DAR) attenuates the amplification of the proximal amplification region (PAR), restores forces, and reduces tremor movements of the hands by using the claimed shape of the fictive tube. (see instant specification PGPub 2020/0397421).
Regarding Claim 17, the closest prior art of record, Dewaele (US PGPub 2017/0273702), fails to disclose “the sheath unit having less compliance in a radial direction compared with an axial direction, and comprises a first layer having little or no compliance in a radial direction, and a second layer having compliance at least in an axial direction, the first layer comprises a segmented tube of a non-radially compliant material optionally heat shrink material, and the second layer comprises a compliant tube and is disposed over the first layer, optionally wherein the first and second layers are not bonded together,  a circumferential outer edge of the articulated LM guide in the BPP and /or BDP is provided with a circumferential guide that defines a circumferential annular path in which a detached segment of the segmented tube is retained”. The novelty of the invention is “The non- or reduced-radial compliance of sheath unit retains the LM within the channels in the BPP or BDP during bending, while the axial compliance allows to stretch over the longer (outer) curve and fold or crumple with respect to the shorter (inner) curve during bending (see instant application PGPub Paragraph 0161)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771